DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a system and method for machine learning-enhanced compression of data, the system comprising inter alia: a first computing entity that: accesses one or more streams of sensor data, wherein the one or more streams of sensor data include actual sensor values generated by one or more sensors of the first computing entity; constructs a corpus of seed sample data based on a data sampling of the one or more streams of sensor data; initializes a first instance of a trained machine learning model based on an input of the corpus of seed sample data from the one or more streams of sensor data, wherein the first instance of the trained machine learning model: generates predictions of predicted sensor values for each of the one or more sensors based on the input of the corpus of seed sample data; computes error values based on calculated differences between the actual sensor values and the predicted sensor values; transmits the computed error values to a second computing entity that is geographically remote from the first computing entity; the second computing entity: initializes a second instance of the trained machine learning model based on an input of the corpus of the seed sample data from the one or more streams of sensor data, wherein the second instance of the trained machine learning model is identical to the first instance of the trained machine learning model, and wherein the second instance of the trained machine learning model: generates inferences of predicted sensor values for each of the one or more sensors based on the input of the corpus of seed sample data; reconstructs estimates of the actual sensor values based on a reconstruction computation with the parallel predicted sensor values and the error values from the first computing entity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hurwitz et al (US 2022/0053195) teach a learning-base image compression setting.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845